Houghton, J.:
The order should be affirmed on the authority of Dieterlin v. Miller (114 App. Div. 40); in which, on submission of controversy, plaintiff was relieved from his agreement to purchase premises sub-pet to a covenant less broad than that with -which the premises in ■<j lestion are incumbered. The fair interpretation of the terms of sale,'aside from the fact that it was a judicial sale, is that there were no other incumbrances' upon the premises than those specifically mentioned.
O’Brien, P. J., Ingraham and Clarke, JJ., concurred; Scott, J., dissented.